     Fill in this information to identity the case:

  Debtor 1         Patrick Roque

  Debtor 2


 United States Bankruptcy Court for the:             Western District of Louisiana, Shreveport Division               District of         LA

                                                                                                                                          (State)
  Case number          1910210



Official Form 410S2

Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                              12/16

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any fees expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against the debtor's principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.
Name of creditor:          THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK, AS                                               Court claim no. (if known)     4-1
                           TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE CWALT, INC.,
                           ALTERNATIVE LOAN TRUST 2006-2CB, MORTGAGE PASS-THROUGH
                           CERTIFICATES, SERIES 2006-2CB

Last four digits of any number you use to
identify the debtor's account:                                          6720
Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?

        No
        Yes. Date of the last notice:

Part 1:         Itemize Postpetition Fees, Expenses, and Charges


Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously
approved an amount, indicate that approval in parentheses after the date the amount was incurred.

  Description                                                 Dates incurred                                                                                            Amount
    1 Late Charges
    2 NSF Fees
    3 Attorneys Fees                                         04/26/2019                                                                                                  $350.00
    4 Filing Fees and Court Costs
    5 Bankruptcy/Proof Of Claim Fees
    6 Appraisal / BPO Fees
    7 Property Inspection Fees
    8 Tax Advances (Non-Escrow)
    9 Insurance Advances (Non-Escrow)
   10 Property Preservation Expenses
   11 Other Fee 1
   12 Other Fee 2
   13 Other Fee 3
   14 Other Fee 4

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11 U.S.C. §
1322(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                          page        1

                       19-10210 - #18 File 07/24/19 Enter 07/24/19 11:46:04 Main Document Pg 1 of 3
Debtor 1        Patrick Roque                                                            Case number           1910210
                First Name      Middle Name      Last Name


Part 2:         Sign Here



The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box.

     I am the creditor.

     I am the creditor’s authorized agent. (Attach copy of power of attorney, if any.)

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.

 /s/ Alicia Salinas                                                                                    Date         07/23/2019
           Signature

 Print:                  Alicia Salinas                                                                Title        Bankruptcy Case Manager

 Company                 NewRez LLC DBA Shellpoint Mortgage Servicing

 Address                 PO Box 10826

                         Greenville                                SC              29603-0826

 Contact phone           (800) 365-7107                                    Email         mtgbk@shellpointmtg.com




Official Form 410S2                           Notice of Postpetition Mortgage Fees, Expenses, and Charges                                     page   2

                       19-10210 - #18 File 07/24/19 Enter 07/24/19 11:46:04 Main Document Pg 2 of 3
NewRez LLC DBA Shellpoint Mortgage Servicing                     Phone Number:                (800) 365-7107
PO Box 10826                                                     Fax:                         (866) 467-1137
Greenville, SC 29603-0826
                                                                 Email:    mtgbk@shellpointmtg.com




RE: Debtor 1         Patrick Roque
    Debtor 2

Case No:      1910210
PROOF OF SERVICE

I certify that a copy of the foregoing documents were served upon the following persons electronically or by mail via the U.S. Postal
Service, postage prepaid or by personal delivery, at their scheduled addresses on this day, 7/23/2019.

Western District of Louisiana, Shreveport Division
300 Fanin Street
Room 2201
Shreveport, LA 71101



Todd Johns
Chapter 13 Trustee
PO Box 1770
Shreveport, LA 71166



Kelli Rene' Cook
4070 Highway 80
Haughton, LA 71037-9458




Patrick Roque
2230 North Cross Dr
Shreveport LA 71107



/s/ Alicia Salinas




            19-10210 - #18 File 07/24/19 Enter 07/24/19 11:46:04 Main Document Pg 3 of 3
